                                                  1   FRANCIS C. FLAHERTY
                                                      Nevada Bar No. 5303
                                                  2   CASEY A. GILLHAM
                                                      Nevada Bar No. 11971
                                                  3   DYER LAWRENCE, LLP
                                                      2805 Mountain Street
                                                  4   Carson City, Nevada 89703
                                                      (775) 885-1896 telephone
                                                  5   (775) 885-8728 fax
                                                      fflaherty@dyerlawrence.com
                                                  6   cgillham@dyerlawrence.com
                                                      Attorneys for Petitioner Pine View Estates Homeowners’ Association
                                                  7
                                                  8                                UNITED STATES DISTRICT COURT
                                                                                        DISTRICT OF NEVADA
                                                  9
                                                 10                                             )
                                                      PINE VIEW ESTATES HOMEOWNERS              ) Case No. 3:16-CV-00402-MMD-WGC
                                                 11   ASSOCIATION,                              )
                                                                                                )
                                                 12         Petitioner,                         )
                                                                                                )
                                                 13         v.                                  )      STIPULATION TO DISMISS
                                                                                                )      WITH PREJUDICE
                                                 14   UNITED STATES ENVIRONMENTAL               )
                                                      PROTECTION AGENCY,                        )
                                                 15                                             )
                                                            Respondents.                        )
                                                 16   __________________________________________)
                                                 17   TO THE UNITED STATES DISTRICT COURT:
                                                 18   Petitioner, Pine View Estates Home Owners Association ("PVHOA"), and Respondent, United
                                                 19   States Environmental Protection Agency ("EPA"), have agreed and hereby stipulate pursuant to
                                                 20   FRCP 41(a)(1)(A)(ii) to dismiss this matter with prejudice:
                                                 21          A.      This matter involves PVHOA's appeal of a June 2, 2016 compliance order issued by
                                                 22   EPA ("Compliance Order").
                                                 23          B.      On November13, 2018, because the appeal was approaching a resolution, the Parties
                                                 24   requested a seventh, 90-day stay of this matter until February 7, 2019, and the Court ordered that stay
                                                 25   on November 13, 2018 (ECF No. 27).
                     Carson City, Nevada 89703
Dyer Lawrence, LLP




                                                 26          C.      The resolution of this petition is based on the settlement of a related matter. On
                     2805 Mountain Street




                                                 27   September 12, 2017, PVHOA and Mark Kizer, another party subject to the Compliance Order,
                     (775) 885-1896




                                                 28   entered into a settlement agreement ("Settlement Agreement") in Kizer v. PTP, Inc. et al, Case No.
                                                  1   3:15-CV-00120-RCJ-WGC (D. Nev.) (ECF No. 338). There are over 200 defendants in the Kizer

                                                  2   case, including all of the individual homeowners in Pine View Estates, PVHOA, and the Bureau of

                                                  3   Indian Affairs (“BIA”). The Settlement Agreement was contingent on the BIA’s approval of the

                                                  4   transfer of land comprising the HOA common areas to the HOA in fee simple, a trust-to-fee

                                                  5   transfer.1 The fee lands will serve as collateral for a loan, so that the PVHOA can fund its

                                                  6   remediation obligations detailed in the Compliance Order. The BIA approved said trust-to-fee

                                                  7   transfer on October 18, 2017 and that transfer was completed on November 20, 2018. On August

                                                  8   7, 2018, the PVHOA received a loan and grant from the U.S. Department of Agriculture to fund its

                                                  9   remediation obligations as set forth in the Compliance Order.

                                                 10             D.     The Parties in this case had anticipated lodging a consent decree addressing the

                                                 11   Compliance Order. However, the Parties have since concluded that this matter is better resolved by

                                                 12   way of a letter amendment to the Compliance Order. By letter dated December 3, 2018, the EPA

                                                 13   amended the Compliance Order to remove Mark Kizer as a respondent to the Compliance Order,

                                                 14   which leaves the PVHOA as the sole respondent responsible for meeting the obligations of the

                                                 15   Compliance Order. Upon dismissal of this lawsuit, PVHOA intends to fully meet its obligations

                                                 16   under the Compliance Order, as amended.

                                                 17   ///

                                                 18   ///

                                                 19   ///

                                                 20   ///

                                                 21   ///

                                                 22   ///

                                                 23   ///

                                                 24   ///

                                                 25   ///
                     Carson City, Nevada 89703
Dyer Lawrence, LLP




                                                 26   ///
                     2805 Mountain Street




                                                 27
                     (775) 885-1896




                                                 28   1
                                                          The BIA held title to the land comprising Pine View Estates in trust on behalf of Kizer.

                                                                                                       -2-
                                                  1          Accordingly, IT IS HEREBY STIPULATED by and between the parties hereto, with the

                                                  2   approval of the Court, as follows: This matter is dismissed with prejudice and each party to bear their

                                                  3   own costs and attorney’s fees.

                                                  4
                                                  5   Dated: February 6, 2019.                       By:   /s/ Michael C. Martinez
                                                                                                       Michael C. Martinez (CA Bar No. 275581)
                                                  6                                                    United States Department of Justice
                                                                                                       Environment and Natural Resources Division
                                                  7                                                    Environmental Defense Section
                                                                                                       Michael.C.Martinez@usdoj.gov
                                                  8                                                    Environmental Defense Section
                                                                                                       601 D Street N.W., Suite 8000
                                                  9                                                    Washington D.C. 20004
                                                                                                       Tel. (202) 514-0135
                                                 10
                                                 11                                                     Attorney for Respondent

                                                 12
                                                 13   Dated: February 6, 2019.                       DYER LAWRENCE, LLP

                                                 14                                                  By:   /s/ Francis C. Flaherty
                                                                                                       Francis C. Flaherty
                                                 15                                                    FFlaherty@dyerlawrence.com
                                                                                                       2805 Mountain Street
                                                 16                                                    Carson City, Nevada 89703
                                                                                                       (775) 885-1896
                                                 17                                                    FAX: (775) 885-8728

                                                 18                                                     Attorney for Petitioner

                                                 19
                                                 20                                                  IT IS SO ORDERED:

                                                 21                                                  ________________________________
                                                                                                     UNITED STATES DISTRICT JUDGE
                                                 22
                                                                                                             Febuary 6
                                                                                                     DATED: ______________, 2019.
                                                 23
                                                 24
                                                 25
                     Carson City, Nevada 89703
Dyer Lawrence, LLP




                                                 26
                     2805 Mountain Street




                                                 27
                     (775) 885-1896




                                                 28

                                                                                                       -3-
